Case: 1:19-cr-00963 Document #: 1 Filed: 12/30/19 Page 1 of 4 Page T L. E D

AUSA Jason A. Julien (312) 886-4156

DEC 30 2019 (L~
UNITED STATES DISTRICT COURT

THOMAS G, BRUTON
NORTHERN DISTRICT OF ILLINOIS CLERK, U.S. DISTRICT COURT

 

EASTERN DIVISION
UNITED STATES OF AMERICA 1 9 C R 9 6 3
Case No. :
v. JEFFREY CUMMINGS

Magistrate Judge
ASEZAM RAHMAN

AFFIDAVIT IN REMOVAL PROCEEDING
“I, MARK FOWELL, personally appearing before United States Magistrate
Judge JEFFREY CUMMINGS and being duly sworn on oath, state that as a federal
law enforcement officer I have been informed that ASEZAM RAHMAN has been

charged with a violation of an order of the court in the District of Nevada.

MARK FOWELL
Deputy U.S. Marshal
United States Marshals Service

A copy of the arrest warrant is attached.

SUBSCRIBED AND SWORN to before me this 30th AN (ae 2019.

JEFFREY CUMMINGS

United States Magistrate Judge
Case: 1:19-cr-00963 Document #: 1 Filed: 12/30/19 Page 2 of 4 PagelD #:8

: Am,
AO 442 (Rev. 11/11) Arrest Warrant a, BAGTS4

UNITED STATES DISTRICT COURT

 

 

for the
District of Nevada
United States of America
V. )
) Case No. 4026530/N10
) fag eo
S be
ASEZAM RAHMAN ) es a6
Defendant - = “ a
~ bam
ARREST WARRANT _, "MZ
a
To: Any authorized law enforcement officer fs < = re
oon
oo x
YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without whnecesgary delay
(name of person to be arrested) ASEZAM RAHMAN | ee a 2
who is accused of an offense or violation based on the following document filed with the court:
© Indictment OC Superseding Indictment 0 Information © Superseding Information © Complaint

© Probation Violation Petition (J Supervised Release Violation Petition © Violation Notice “ Order of the Court

This offense is briefly described as follows:

Failure to Appear for Initial Appearance on 03/31/15 and 06/02/15.

**Collateral in the Amount of $225.00 may be Paid in Full in Lieu of Appearance.**

   

Date: Jun 11,2015

" ea leas ofehr's single VS

City and state: Las Vegas, Nevada _ aa ___ GEORGE FOLEY, JR., U.S. Magistrate Judge” a

 

Printed name and title

 

 

 

Return

 

This warrant was received on (date) __, and the person was arrested on (date) —__
at (city and state)

 

Date:

 

Arresting officer's signature

 

~~ Printed name and title

 

 
Case: 1:19-cr-00963 Document #: 1 Filed: 12/30/19 Page 3 of 4 PagelD #:8

an a

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, )
Plaintiff, MINUTES OF PROCEEDINGS
vs. Citation: 4026530/N10
ASEZAM RAHMAN, 5 Date: June 2, 2015
Defendant. 3

 

The Honorable GEORGE FOLEY, JR., United States Magistrate Judge

 

DEPUTY CLERK: E. Garcia

UNITED STATES ATTORNEY: Officer Haas
DEFENSE COUNSEL: _N/A
INTERPRETER: __N/A

TIME: 9:14-9:21a.m./10:03-10:05a.m.
PROCEEDINGS: INITIAL APPEARANCE

Defendant is not present. For the reasons stated on the record, government’s counsel requests a
warrant be issued. It is so ordered that warrant be issued for failure to appear.
 

              

Case: 1:19-cr-00963 Document #: 1 Filed: 12/30/19 Page 4 of 4 PagelD #:8

Ea narra Cra

JUOPHU) Ul PANGALY BHAYGA [BAIOURLOD 2 APK) ‘6SUCOH SIOAYD PEKOUNIND = 10D
OP RIOA 1eBUTESEd O2R0 40 6 = BEd WOpPU] Wy PaAjonuy PepoTEW sNOpITEH = LWHZVH

eSpnp aeqsey “s'n (AAKAspppuis) oe,

UG PENoeXy

 

 

‘UELER © JO EQUENSS] Op 209 PoyeIS UeDg Sey esNeD.cIqEqalg

<S 825010
_ ee p- OH

‘eBpeynouy Aw 10 188q Gly 0 OUD PU aN 8} BOROU UORBIOW Gyn JO 003; Org,

(AAAAppjun) 22q
_sOz iz fz suo pensexg

UO PUB BAOge LUO) 18S GABY | YOILYA UORBUORH 61) Wty Ainfied jo A\jBuad sepun esaep |

(encqe upjdxe) sano =]

uOREruEsgo SJ80qjo Moyes Aus Woy EW Oo] poyddns uopeUUO;] = [7]
uoqeBysaau jauosied Aus =]
‘uodn paseq s) uawajEs BujoSeij ey,

 

OdIXOTAL
T sur JO} JUBLIEM S[qesIpeyxo-uoU &
sey NVAH Va “Afoaloo summopouny oq 07 punoy
pue dojs open sip Joye pus 07 10nd (8700b)
YatCg (COT Py) Oy SuTMy YduicEe pueq y
B YUM poise} SUM IBpBI SY], “IDA 61-0] Sulpoods
10} (O€S9Z0b) BONEN B paAlooo] NYWHVa
———1Bipeeds SBM. dOj{S OY} IO} WOSEST Ot WIVIAHV a
Postape | “UW 10 943 38 (NVWHVa Uezasy se
LZE6L0000SSA #1 TI A4 PeynUepy) JoAUp oy}
THIM JoRIIOS apeal y ST) 10y Ajireps pus
Wold Jajddog yun AUt TIM Wojsisuoo sBM TOM
DPA JoRIE] Sup Joy Ydur¢ep Jo jnopeas Apeoys
B pey (OZOCOHA#AS) tun Iepey WH woojey
Areuoneys Ap aeqdse Adp yey wo Suoz ydurcz eB
Ut Ydurcy 32 TUTOABH oq 0) SPOTYSA SMP poyeuTNse
Ayjensia | ‘souovoedxe pue Surrey Atm 00 poseg
"WIG "9-343 WOT ZL TUS BPBASN UO Gnos poods
JO dja] YOiy © je SUIJOALH Epos MASEMSIOA ong |
B peaissqo wed JoAcoH 04} 38 | TH un joned
poyigia se Amp To oprgm Aaypury “W J9050 ‘T
"Wed 06p-A[S1BUNXOIAde 32 C10Z pyc ATeNIQe] UO
—=aran Pte” Ras] a y nee yoommse om

B se seanp Aw Gujspuexe eA “S¥ 02 <7 UO JEU} }QAS |

  

  

 
 

 

 

 

 

(Guowuns 10 JUBA }oeUre UE JO BUEN] 404)
ASNVS StavVEeOUd JO LNSWSLVLS

uopenesgo jeuossed Aw yt

 

 

(Leozsio ‘aau)
emauis wepuseg xX

“emp puoreq09 195% og Kod 20 porsngeu; eon pus ow oxp 22 Bu
UNS fo UorssAUpD Us fou 814) “BaROU VOTEPIA Bip JO Addo ¥ ponjoons GARY | An sauUoIS emus AW

a alla a nel

(wurwy) eu.

 

(AAAAsppyuiu) @80, BEaUPPY UND

Crew £q oyep ecumsedde mK jo JO POYNOU OQ [RM NOA * UROUS §] GTEp SOURIEOddEs UNS Ou 31)

. ong

“pe Gursseoal4, SZ$ +

wnowy aumjayo4 GP FEE &

(Aid02 mogek jo sHEQ VO) SNOLIOMMALSN BBS
mouga GALYOION] INNOWY AVd

vd LYNOD YNOA
¢
neni. OF SCE $| | 4Nnonv siHL ava

“LUNOO NI Uivaddv YO “(h200 mOtak fo 42a UO) SNOLLOLSND

335 “LUNG NI aVadd¥ LSNW

ESNW MOA 'daxdaHD SI 8 XO8 JI ia G}NOA ‘GSaNOaHo Si vy xOE AIO] V

npn

 

arm | mearenea] ci | AC

MOV hes

SOQ] ASSVd  PPOWRAP] 280, Sas “ON Bay

 

 

 

 

 

GARD SS IPCEWAES VE! Tenn

STOIHSA

 

 

 

 

 

 

 

 

 

 

 

BEA, "S58 m3] NAA eRwe  oreN yy xs | oman mer ih
S?SZ-7t- IL | IE) EC UERMPOS A,
“ON Annes Epos] errs “a /D 7109 ‘ON 88USEF) Ss8AKQ
bt-t)-1 | AthYD) 7 wr ravyy)
(AkéAppprian) (nig Oo BLO OPED OZ ores 3 . he
BYES SCES|
FEY ; = seesppy 190s
*v Ww 2 os WED
Qe BUEN TRId euen se)

 

 

 

weno Hew). doh) 3 bevams

 

 

 

 

D LVINZYH OB:8YD 303 SsUg FeNOwY :voRdsIE9q O218yO
Co EP Cl el she
| i bar ee | oh ste
Poe ence ey gh a wdshrpneuns} PsueYO Jo Suny PUD CED
Or NOLLVIOI ONIMOTIO’ SHL ALIA GH9YVHO AYY NOA.
“PT TR] Ameiwl gesazor

 

 

 

aC

SORON-UOHEIOIA

 

 

 

sepomans ~=HNOD JOYSIG SoJeIS payun -

ANDO NN re roost

or
Nae!

g

a

 
